Name: Commission Regulation (EEC) No 3190/85 of 14 November 1985 authorizing, in the ChÃ ¢teauneuf-du-Pape and Gigondas registered designation areas, the additional acidification of certain products from the 1985 wine harvest
 Type: Regulation
 Subject Matter: food technology;  beverages and sugar
 Date Published: nan

 15. 11 . 85 Official Journal of the European Communities No L 301 /29 COMMISSION REGULATION (EEC) No 3190/85 of 14 November 1985 authorizing, in the Chateauneuf-du-Pape and Gigondas registered designation areas , the additional acidification of certain products from the 1985 wine harvest procedure whereby authorization may be granted are those laid down in Article 34 of Regulation (EEC) No 337/79 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 798/85 (2), and in particular Article 34 (4) thereof, Whereas Article 34 (2) of Regulation (EEC) No 337/79 provides that, in years when climatic conditions have been exceptional , additional acidification may be autho ­ rized up to a limit of 1,50 grams per litre expressed in tartaric acid, or 20 milliequivalents, for certain products originating in Zone C II ; Whereas exceptional climatic conditions were exper ­ ienced in the Chateauneuf-du-Pape and Gigondas regis ­ tered designation areas, which have resulted in the total acidity being lower than normal ; Whereas Article 9 of Council Regulation (EEC) No 338/79 of 5 February 1979 laying down special provisions relating to quality wines produced in specified regions (3), as last amended by Regulation (EEC) No 3687/84 (4) provides that the conditions and limits within which the acidification of certain products may take place and the HAS ADOPTED THIS REGULATION : Article 1 The additional acidification referred to in Article 34 (2) of Regulation (EEC) No 337/79 is hereby authorized, to a limit of 1,50 g/1 expressed in tartaric acid, in the Chateau ­ neuf-du-Pape and Gigondas areas of registered designa ­ tion, for fresh grapes harvested in those areas in 1985 and for grape must, partially fermented grape must and new wine still in fermentation produced from those grapes. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 November 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 54, 5 . 3 . 1979 , p. 1 . 0 OJ No L 89 , 29 . 3 . 1985, p. 1 . (3) OJ No L 54, 5 . 3 . 1979 , p. 130 . (4) OJ No L 341 , 29. 12. 1985, p. 5.